
	
		I
		111th CONGRESS
		2d Session
		H. R. 4546
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2010
			Mr. Patrick J. Murphy of
			 Pennsylvania (for himself and Mrs.
			 Myrick) introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Higher Education Act of 1965 to require
		  certain institutions of higher education to commit to, and provide notice of,
		  tuition levels for students.
	
	
		1.Short titleThis Act may be cited as the
			 Truth in Tuition Act of 2010.
		2.Commitment to and
			 notice of tuition levels
			(a)AmendmentSection 487(a) of the Higher Education Act
			 of 1965 (20 U.S.C. 1094(a)) is amended by adding at the end the following new
			 paragraph:
				
					(30)(A)The institution will provide to each
				admitted student considering an undergraduate or graduate program—
							(i)a multi-year tuition and fee
				schedule; or
							(ii)a single-year tuition and fee
				schedule, and nonbinding, multi-year estimate of net costs after all financial
				aid is awarded, assuming constant family and student income, assets, and
				relevant circumstances.
							(B)Multi-year schedules and estimates
				required by
				subparagraph (A)—
							(i)may include a percentage or dollar
				increase or decrease of any size the institution deems appropriate from one
				year to the next; and
							(ii)shall indicate, on a year-by-year
				basis, costs for the normal duration of the relevant student's undergraduate or
				graduate program.
							(C)Institutions that elect a single-year
				tuition and fee schedule under
				subparagraph (A)(ii) shall include
				with each multi-year estimate the average deviation, in percentage terms,
				between previous year estimates and actual net costs for students at their
				institution.
						(D)The Secretary shall waive the
				requirements of
				subparagraph (A), and of the commitment
				made thereunder, if the institution demonstrates to the Secretary that the
				requirements of
				subparagraph (A) are not practicable
				because of the occurrence of one or more events causing the institution severe
				economic distress, dramatic reduction of State or Federal aid, or any other
				circumstance the Secretary deems
				valid.
						.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall be effective on the
			 date that is 120 days after the date of enactment of this Act.
			
